Claim Interpretation - 35 U.S.C. 112(f)
Based on Applicant’s amendments, the Office no longer interprets Claim 10 and the corresponding dependent claims under 112(f).

REASONS FOR ALLOWANCE
The following is the Examiner's statement of reasons for allowance: The prior art of record fails to teach all the limitations of the claims.  In particular, (independent) Claims 1, 10, and 18 have the following limitations, in combination with the other claim elements, that are not found in the prior art: 

...obtaining, by a fabric management server, hardware capability information for a network device communicatively coupled to an IP fabric; obtaining, by the fabric management server, software capability information for each software image of a plurality of software images, the software capability information specifying a plurality of functional features provided by the software image; …install the identified software image on the network device.


Applicant has distinguished the “functional feature” information in the claims from the prior art, which includes “version, size, checksum, compression method,” (Rmks, P10) and other such attributes.  And while a “version” certainly corresponds to the functional features contained in the software, the Office agrees that it does not actually “specify a plurality of functional features provided by the software image.”  Further, as disclosed in at least FIG. 3E, the “functional features” are accorded a separate data structure designation (e.g., feature data structure 330) apart from the version information contained in “software image data structure 328 that describes aspects of a software image.”
Claims 1-3 and 5-20 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLINT THATCHER whose telephone number is (571)270-3588.  The examiner can normally be reached on Mon-Fri 9am-5:30pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached on (571) 272-3708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/C. T./
Examiner, Art Unit 2191
12 February 2021